--------------------------------------------------------------------------------

EXHIBIT 10.74


Execution Copy
 
CONSENT, TRANSFER, ASSUMPTION AND AMENDMENT AGREEMENT


This Consent, Transfer, Assumption and Amendment Agreement (the “Loan Transfer
Consent” or this “Agreement”), is made and entered into as of August 12, 2013,
by and among (i) XOMA Ireland Limited, a company with limited liability
incorporated organized and existing under the laws of Ireland (registered number
307875), having its registered head office at 26 Upper Pembroke Street, Dublin
2, Ireland (“XOMA Ireland”), (ii) XOMA (US) LLC, a limited liability company
organized and existing under the laws of Delaware, having its registered office
at 2910 Seventh Street, Berkeley, California 94710, USA (“XOMA US”), and (iii)
Les Laboratoires Servier, a corporation organized and existing under the laws of
France, 50 rue Carnot, 92284 Suresnes, France (“SERVIER”).


WITNESSETH:


WHEREAS, XOMA Ireland and SERVIER entered into a Loan Agreement dated December
30, 2010 (the “Loan Agreement”), pursuant to which SERVIER made the Advance to
XOMA Ireland;


WHEREAS, in connection with and pursuant to the Loan Agreement, the following
documents were delivered and filed:



Ø XOMA Ireland issued a Promissory Note to SERVIER on January 13, 2011 with a
principal amount equal to the Advance (the “Original Note”);




Ø XOMA Ireland and SERVIER entered into a Fixed Charge (the “Fixed Equitable
Charge”) dated January 13, 2011 pursuant to which XOMA Ireland charged certain
contractual and intellectual property rights (the “Collateral”) related to its
proprietary IL-1β antibody designated gevokizumab (formerly known as XOMA 052
and/or S-78989, “GEVO”) as a security for the benefit of SERVIER to guarantee
the repayment of the amounts due to SERVIER pursuant to the Loan Agreement;




Ø the Fixed Equitable Charge was registered with the Irish Companies Registry on
January 25, 2011;




Ø XOMA Ltd., XOMA Ireland’s parent company organized under the laws of Bermuda,
issued a Guarantee to SERVIER on December 30, 2010, to guarantee the payment by
XOMA Ireland to SERVIER of all amounts due under the Loan Agreement (the “XOMA
Ltd. Guarantee”); and




Ø XOMA US issued a Guarantee to SERVIER on December 30, 2010, to guarantee the
payment by XOMA Ireland to SERVIER of all amounts due under the Loan Agreement
(the “XOMA US Guarantee”).



WHEREAS, XOMA Ireland has entered into an Asset Transfer Agreement (the “Asset
Transfer Agreement”) with its Affiliate, XOMA US, pursuant to which they have,
subject to the satisfaction of certain conditions, agreed to (i) the transfer by
XOMA Ireland to XOMA US of various assets relating to GEVO, including the
Collateral and (ii) the assumption by XOMA US of certain liabilities of XOMA
Ireland, including under the Loan Agreement and the Loan Documents
(collectively, the “GEVO Asset Transfer”), the completion of which in accordance
with the terms of the Asset Transfer Agreement is expected to occur on or about
August 12, 2013 or at such other date as may be notified in writing at least 5
days prior to the occurrence thereof, by XOMA US to SERVIER (the “Transfer
Completion Date”);



--------------------------------------------------------------------------------

Execution Copy
 
WHEREAS, XOMA Ireland wishes to obtain SERVIER’s consent to the transfer of the
Loan Agreement to XOMA US in accordance with Section 9.2 thereof, to the
termination and release of the Fixed Equitable Charge and corresponding
registration with the Irish Companies Registry and to various other matters
relating to the Loan Agreement that are necessary or useful to enable XOMA
Ireland to complete the GEVO Asset Transfer;


WHEREAS, SERVIER is willing to provide such consents subject to (a) XOMA US
undertaking to assume and perform all of XOMA Ireland’s obligations under the
Loan Agreement in accordance with and as modified by the terms hereof, and (b)
the satisfaction of the Conditions (as defined in Section 3.1.1 below); and


WHEREAS, XOMA US is willing to assume XOMA Ireland’s obligations under the Loan
Agreement and to deliver to SERVIER and file such documents.


NOW, THEREFORE, in consideration of the covenants and conditions set forth
below, the Parties hereto, intending to be legally bound, hereby agree to the
following:


ARTICLE 1 – TRANSFER OF LOAN AGREEMENT



1.1 Subject to Section 3.1, SERVIER hereby irrevocably consents to the transfer
of all of XOMA Ireland’s rights and obligations under the Loan Agreement to XOMA
US.




1.2 Effective as of the Transfer Completion Date, all references to XOMA Ireland
in the Loan Agreement shall be deemed to refer to XOMA US and XOMA Ireland shall
have no further obligations under the Loan Agreement.




1.3 XOMA US hereby irrevocably agrees effective as of the Transfer Completion
Date to assume all of XOMA Ireland’s obligations under the Loan Agreement and
shall perform and discharge all such obligations in accordance with the terms
thereof.




1.4 The representations and warranties contained in Article 5 of the Loan
Agreement, shall be true and correct as of the Transfer Completion Date,
provided that: (a) each reference in such provisions to XOMA Ireland shall be
deemed to refer to XOMA US, and (b) for purposes of Sections 5.1 and 5.4 of the
Loan Agreement, each representation and warranty by XOMA Ireland as an Irish
limited company shall mean and refer to XOMA US, a Delaware limited liability
company, with all such representations and warranties meaning and referring to
XOMA US as such.



ARTICLE 2 – AMENDMENT



2.1 Termination and Replacement of the Fixed Equitable Charge.




2.1.1 Subject to Section 3.1, XOMA Ireland, SERVIER and XOMA US agree that the
Fixed Equitable Charge shall be cancelled and released effective as of the
Transfer Completion Date.



2

--------------------------------------------------------------------------------

Execution Copy
 

2.1.2 Subject to Section 3.1, SERVIER shall at the latest on the Transfer
Completion Date deliver to XOMA US a Deed of Release in substantially the form
attached as Exhibit 3 hereto dated as of the date hereof giving effect to
SERVIER’s cancellation and release of the Fixed Equitable Charge.




2.1.3 The definition “Fixed Equitable Charge” in Section 1.2 of the Loan
Agreement shall be deleted in its entirety and replaced by the definition of
“Security Agreement” set out in Section 3.1 hereof.  All references to the term
“Fixed Equitable Charge” in the Loan Agreement shall thereinafter be understood
as referring to the Security Agreement.




2.2 Cancellation and Replacement of the Note.




2.2.1 Subject to Section 3.1, the Original Note shall be cancelled and of no
further effect and validity effective as of the Transfer Completion Date, and
replaced by the XOMA US Note (as defined in Section 3.1 hereof) in accordance
with terms hereof.  Upon receipt of the XOMA US Note, SERVIER shall deliver to
XOMA Ireland the cancelled Original Note.




2.2.2 All references to the term “Note” in the Loan Agreement shall thereinafter
refer to the XOMA US Note.




2.3 Cancellation of the XOMA US Guarantee to SERVIER.




2.3.1 Subject to Section 3.1, the XOMA US Guarantee shall be terminated and of
no further effect effective as of the Transfer Completion Date.




2.4 Tax Cooperation.




2.4.1 Effective as of the Transfer Completion Date, the first three sentences of
Section 3.10(a) of the Loan Agreement shall be deleted in their entirety and
replaced by the following text:



“(a)            The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of payments of interest and other Indebtedness made by XOMA US to
Servier under this Loan Agreement. XOMA US agrees that under the current
French/United States Tax Treaty, payments made by XOMA US to Servier under this
Loan Agreement are not subject to withholding tax in the United States so long
as Servier provides XOMA US a valid Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding (“Form W-8BEN”) evidencing its
eligibility for a reduced withholding tax rate of 0% under the current
French/United States Tax Treaty. Servier shall provide to XOMA US, who shall
complete any required portions of, any tax forms that may be reasonably
necessary in order for XOMA US not to withhold tax or to withhold tax at a
reduced rate under an applicable bilateral income tax treaty, including a valid
Form W-8BEN (“Tax Forms”).”


The remainder of Section 3.10(a) shall remain unchanged, other than the
replacement of XOMA Ireland by XOMA US.
 

2.4.2 Effective as of the Transfer Completion Date, Section 3.10(b) of the Loan
Agreement shall be deleted in its entirety and replaced by the following text:

 
3

--------------------------------------------------------------------------------

Execution Copy
 
“(b)            If despite Servier’s submission of the Tax Forms, XOMA US is
required by US tax laws to deduct any taxes from any amount payable under this
Loan Agreement or any Note, (i) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.10(b)), Servier receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
XOMA US shall make such deductions, (iii) XOMA US shall pay the full amount
deducted to the relevant governmental authority in accordance with applicable
law and (iv) XOMA US shall furnish to Servier evidence of such payment as may be
reasonably acceptable to Servier; provided, however, that XOMA US’ obligations
under this Section 3.10(b) shall not be applicable to the extent that (x) the
withholding results from any modification in Servier’s tax status or (y) Servier
is able to obtain a reimbursement of or credit for the withheld amount.”



2.5 Effective as of the Transfer Completion Date, Section 9.4 (Notices) of the
Loan Agreement shall be amended by including the following as XOMA US’ address
and designated contact person for notices:



XOMA (US) LLC
2910 Seventh Street
Berkeley, CA 94710
United States
Attention: Chief Financial Officer
FAX: 510-649-0315



2.6 Effective as of the Transfer Completion Date, all references to the Republic
of Ireland in the Loan Agreement shall be amended to refer to the State of
Delaware.




2.7 Effective as of the Transfer Completion Date, all references in the Loan
Agreement toBelgium law and Belgium choice of law shall be changed to New York
law and NewYork choice of law; and Sections 9.6 (Governing Law) and 9.7 (Binding
Arbitration) of the Loan Agreement shall be deleted and replaced by Section 9 of
the Security Agreement, which shall be incorporated by reference to the Loan
Agreement and apply thereto mutatis mutandis.




2.8 Effective as of the Transfer Completion Date, the definition of “Collateral”
set forth in Section 1.1 of the Loan Agreement shall be deleted in its entirety
and replaced by the following text:



““Collateral” shall have the meaning ascribed thereto in the Security
Agreement.”
 
ARTICLE 3 – CONDITIONS TO EFFECTIVENESS – RELEASE



3.1 Conditions to Effectiveness.




3.1.1 XOMA Ireland and XOMA US acknowledge and agree that, pursuant to the terms
of the Loan Agreement, SERVIER’s consent is required prior to any transfer of
the Loan Agreement, and that SERVIER’s consent given in this Loan Transfer
Consent and the amendments in Article 2 hereof are subject to the prior
satisfaction of the Conditions. Upon the satisfaction of the Conditions, SERVIER
undertakes to deliver to XOMA Ireland and XOMA US a written confirmation of the
Conditions having been satisfied, in substantially the form set out in Exhibit 4
hereto.



4

--------------------------------------------------------------------------------

Execution Copy
 
For the purposes hereof “Conditions” shall mean (a) the completion of the GEVO
Asset Transfer as evidenced by the delivery by XOMA US to SERVIER of a written
confirmation thereof, and (b) the delivery, at the latest on the Transfer
Completion Date, to SERVIER of (i) a replacement promissory note by XOMA US in
favor of SERVIER in substantially the form set out in Exhibit 2 hereto (the
“XOMA US Note”), and (ii) a security agreement in substantially the form set out
in Exhibit 1 hereto pursuant to which XOMA US will grant a security interest in
the Collateral to SERVIER to secure all of the obligations of XOMA US under the
Loan Agreement, the Loan Documents and the XOMA US Note (the “Security
Agreement”).



3.1.2 Subject to the satisfaction of the Conditions, SERVIER acknowledges and
agrees that neither the consummation of the Asset Transfer Agreement and the
GEVO Asset Transfer nor the transfer of the Collateral to XOMA US in accordance
with the terms and conditions of the Asset Transfer Agreement and this Loan
Transfer Consent shall constitute a breach or default under the Loan Agreement.




3.2 Release. Subject to the satisfaction of the Conditions, SERVIER consequently
releases XOMA Ireland from any and all obligations towards SERVIER under the
Loan Agreement as of the Transfer Completion Date. Similarly, subject to the
satisfaction of the Conditions, XOMA Ireland consequently releases SERVIER from
any and all obligations towards XOMA Ireland under the Loan Agreement as of the
Transfer Completion Date.

 
ARTICLE 4 – POST-COMPLETION COVENANTS



4.1 Reimbursement of Costs. XOMA US covenants to pay or reimburse the reasonable
fees and out-of-pocket expenses of outside counsel incurred by SERVIER in
connection with the preparation, execution and delivery of this Loan Transfer
Consent and the related agreements.




4.2 Patent Transfer Registration. Following the Transfer Completion Date (within
three (3) months for European Union countries and within six (6) months for all
other countries listed below), XOMA US (or an appropriate affiliate) and XOMA
Ireland shall carry out all formalities that are necessary or helpful to
register with the relevant regional or national patent offices in the countries
/ regions listed below the transfer to XOMA US of the rights in the patent
applications or patents, as applicable, that are transferred to XOMA US in
connection with the transactions contemplated by the Asset Transfer Agreement.
XOMA US and XOMA Ireland shall thereafter use their respective best efforts to
have this transfer registered promptly after the filing of such transfer
request.



The list of countries / regions is: European Union, China, Russia, Indonesia,
Turkey, South Korea, South Africa, Australia and Canada. There are, among the
patent applications and patents relating to GEVO to be transferred to XOMA US in
connection with the GEVO Asset Transfer, no patent applications or patents in
Egypt.


XOMA US and XOMA Ireland’s obligation under this Section 4.2 shall include
registering any previous transfer of the rights in the patent applications or
patents, as applicable, that are transferred to XOMA US in connection with the
transactions contemplated by the Asset Transfer Agreement if and where such
supplementary registration is required for the purpose of registering the
transfer to XOMA US of such rights.


5

--------------------------------------------------------------------------------

Execution Copy
 
Servier shall reimburse all reasonable out-of-pocket expenses, including
registration fees, translation fees and outside patent and legal counsel fees,
incurred by XOMA US (or an appropriate affiliate) and/or XOMA Ireland in
connection with these patent right transfer registrations.


ARTICLE 5 – MISCELLANEOUS



5.1 Further Assurances. XOMA Ireland, XOMA US and SERVIER hereby covenant that
each will, at any time and from time to time upon request by any other, and
without the assumption of any additional liability thereby, execute and deliver
such further documents and do such further acts as such party may reasonably
request in order to fully effect the purpose of this Loan Transfer Consent




5.2 Counterparts. This Loan Transfer Consent may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute but one and the same agreement.




5.3 Governing Law - Arbitration. This Loan Transfer Consent shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, excluding conflict of laws principles that would cause the application of
laws of any other jurisdiction.  The provisions of Section 9 of the Security
Agreement are hereby incorporated by reference and this Agreement and the
parties hereto shall otherwise be subject to all of the terms and conditions of
Section 9 of the Security Agreement, mutatis mutandis.




5.4 All capitalized terms used but not defined in this Loan Transfer Consent
shall have the meanings ascribed thereto in the Loan Agreement.




5.5 Except as explicitly amended hereby, the Loan Agreement remains in full
force and effect.



IN WITNESS WHEREOF, the parties hereto have executed or caused this Loan
Transfer Consent to be executed as of the date first above written.


[Remainder of page intentionally left blank; signature page follows.]


6

--------------------------------------------------------------------------------

Execution Copy

XOMA Ireland Limited
XOMA (US) LLC
   
By: /s/ Alan Kane
By: /s/ James R. Neal
Name: Alan Kane
Name: James R. Neal
Title: Director
Title: VP, Business Development
   
LES LABORATOIRES SERVIER
 
By: /s/ Marie Christine Larcher
 
Name: Marie Christine Larcher
 
Title: Legal Affairs Director
 




--------------------------------------------------------------------------------

Execution Copy
 
EXHIBIT 1


SECURITY AGREEMENT


This Security Agreement (this “Agreement”) is made and entered into as of _____,
2013 by and between XOMA (US) LLC, a Delaware limited liability company
(“Debtor”), and LES LABORATOIRES SERVIER, a corporation organized and existing
under the laws of France (the “Secured Party”).


Recitals


Whereas, XOMA Ireland Limited (“XOMA Ireland”) and Secured Party are parties to
that certain Amended and Restated Collaboration and License Agreement, dated
February 14, 2012 (the “Collaboration and License Agreement”), a Loan Agreement,
dated December 30, 2010 (as amended from time to time, the “Loan Agreement”), a
Promissory Note, dated January 13, 2011, issued by XOMA Ireland to Secured Party
(the “Original Note”), and a Fixed Charge, dated January 13, 2011, granted by
XOMA Ireland in favor of Secured Party (the “Ireland Fixed Charge”).


Whereas, pursuant to that certain Asset Transfer Agreement, dated of even date
herewith, by and between XOMA Ireland and Debtor and that certain Consent,
Transfer, Assumption and Amendment Agreement, dated of even date herewith, by
and among XOMA Ireland, the Secured Party and Debtor (the “Assumption
Agreement”) (collectively, the “Asset Transfer Documents”), XOMA Ireland intends
to transfer certain assets, including, without limitation, certain assets
relating to the Collaboration and License Agreement, and certain rights and
obligations under the Loan Agreement to Debtor, as further set forth in the
Asset Transfer Documents.


Whereas, pursuant to the Assumption Agreement, Debtor will assume all of the
obligations and rights of XOMA Ireland under the Loan Agreement, which the
Secured Party has consented to, and the Original Note and Ireland Fixed Charge
will be cancelled and released by the Secured Party upon the satisfaction of the
conditions contained in the Assumption Agreement.
 
Whereas, the parties intend that a new Promissory Note, dated of even date
herewith, will be issued by Debtor to Secured Party (as amended from time to
time, the “XOMA US Promissory Note” and, collectively with the Loan Agreement,
following the execution of the Assumption Agreement, the “Secured Agreements”),
and Debtor and Secured Party wish to secure performance and payment of all
obligations of Debtor to Secured Party under the Loan Agreement and the XOMA US
Promissory Note (the “Obligations”) with liens on certain assets as described
herein, in favor of Secured Party.  All terms used without definition in this
Agreement shall have the meaning assigned to them in the Asset Transfer
Documents and the Secured Agreements.  All terms used without definition in this
Agreement, the Asset Transfer Documents, or the Secured Agreements shall have
the meaning assigned to them in the UCC.


1

--------------------------------------------------------------------------------

Execution Copy
 
Now, Therefore, Debtor and the Secured Party agree as follows:


1.            Grant of Security Interest.  To secure all of the Obligations and
the performance by Debtor of its obligations under the Secured Agreements,
Debtor grants to the Secured Party a security interest in the property described
in Exhibit A (the “Collateral”).
 
2.            Debtor’s Representations and Warranties.  Debtor represents and
warrants as follows:
 
(a)            Authorization.  Debtor has authority and has obtained all
approvals and consents necessary to enter into this Agreement, and Debtor’s
execution, delivery and performance of this Agreement will not violate or
conflict with the terms of Debtor’s Limited Liability Company Agreement or other
charter document, or any law, agreement, or other instrument or writing to which
Debtor is party or by which is it bound.
 
(b)            Title.  The Collateral is owned by Debtor and is free and clear
of all liens, encumbrances and other security interests.
 
(c)            Solvency, Payment of Debts.  (a) Debtor is able to pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business, (b) Debtor does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) Debtor is not engaged in a business or a transaction, and is not
about to engage in a business or a transaction, for which its property would
constitute unreasonably small capital under applicable laws and after giving due
consideration to the prevailing practice in the industry in which it is engaged
or is to engage, (d) the fair value of the property of Debtor is greater than
the total amount of liabilities, including contingent liabilities, of Debtor and
(e) the present fair salable value of the property of Debtor is not less than
the amount that will be required to pay the probable liability of Debtor on its
debts as they become absolute and matured.  In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
(d)            Further Representations.  Debtor further represents, warrants,
and covenants that (i) Debtor is not in default under any agreement under which
Debtor owes any money, or any agreement, the violation or termination of which
could have a material adverse effect on Debtor; (ii) the information provided to
Secured Party on or prior to the date of this Agreement is true and correct in
all material respects; (iii) Debtor is in compliance with all laws and orders
applicable to it; (iv) Debtor is not a party to any litigation or is the subject
of any government investigation, and Debtor has no knowledge of any pending
litigation or investigation or the existence of circumstances that reasonably
could be expected to give rise to such litigation or investigation; (v) Debtor’s
principal place of business is located at the address specified in this
Agreement; (vi) Debtor is a limited liability company organized under the laws
of the State of Delaware; (vii) Debtor has not granted any security interest in
the Collateral; (vii) each of the representations and warranties contained in
the Loan Agreement and the other Loan Documents shall be true and correct as of
the date hereof, provided that each reference in such provisions to XOMA Ireland
shall be deemed to refer to the Debtor, and as otherwise modified in the
Assumption Agreement; and (ix) no representation or other statement made by
Debtor to Secured Party contains any untrue statement of a material fact or
omits to state a material fact necessary to make any statements made to Secured
Party not misleading.


2

--------------------------------------------------------------------------------

Execution Copy
 
3.            Covenants.
 
(a)            Encumbrances.  Debtor shall (i) not grant a security interest in
any of the Collateral other than to Secured Party or (ii) execute, or consent to
the filing of, any financing statements covering any of the Collateral in favor
of any person other than Secured Party.
 
(b)            Perfection of Security Interest.  Debtor shall execute and
deliver such documents as Secured Party reasonably deems necessary to create,
perfect and continue the security interest in the Collateral contemplated
hereby.
 
(c)            Records.  Debtor shall prepare and keep, in accordance with
generally accepted accounting principles consistently applied, complete and
accurate records regarding the Collateral and, if and when requested by Secured
Party, shall prepare and deliver a complete and accurate schedule of all the
Collateral in such detail as Secured Party may reasonably require.
 
(d)            Fees and Costs.  Debtor shall pay all expenses, including
reasonable attorneys’ fees, incurred by Secured Party in the preservation,
realization, enforcement or exercise of any Secured Party’s rights under this
Agreement.
 
(e)            Company Existence.  Debtor will maintain its company existence
and good standing and will maintain in force all licenses and agreements, the
loss of which could have a material adverse effect on Debtor's business.  Debtor
will pay all taxes on or before the date such taxes are due, and will comply
with all laws and orders applicable to it.
 
(f)            Negative Covenant.  Debtor will not (i) relocate its chief
executive office, or change its name or state of organization, without at least
30 days prior written notice to Secured Party, or (ii) sell, lease, transfer or
otherwise dispose of any of the Collateral without Secured Party’s prior written
consent.
 
(g)            Further Assurances.  At any time and from time to time, upon the
written request of Secured Party, and at the sole expense of Debtor, Debtor
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further action as Secured Party may reasonably deem
desirable to obtain the full benefits of this Agreement and of the rights and
powers herein granted, including, without limitation, (a) to secure all consents
and approvals necessary or appropriate for the grant of a security interest to
Secured Party in any Collateral held by Debtor or in which Debtor has any rights
not heretofore assigned, (b)  execute, acknowledge and deliver all deeds,
conveyances, assignments, demises, mortgages, charges, documents and assurances
at law as are necessary or advisable or as the Secured Party may reasonably
require for the better granting, conveying, assigning, transfer, demising or
charging the same, and every such further to the Secured Party for the purpose
referred to in this Section 3.1(h) and for conferring upon the Secured Party
such power of sale and other powers over the said property as are expressed to
be conferred by this Agreement, and (b) filing any financing or continuation
statements under the UCC with respect to the security interests granted hereby. 
Debtor also hereby authorizes Secured Party to file any such financing or
continuation statement without the signature of Debtor.


3

--------------------------------------------------------------------------------

Execution Copy
 
(h)            This Agreement will be a continuing security notwithstanding any
settlement of account or other matter or thing whatsoever and in particular will
not be considered satisfied by any intermediate repayment or satisfaction of all
or any of the monies, liabilities and obligations secured by this Agreement and
will continue in full force and effect until final repayment in full and total
satisfaction of all monies, liabilities and obligations secured by this
Agreement; and if upon such final repayment and satisfaction there shall exist
any right on the part of the Borrower or any other person to draw funds or
otherwise which, if exercised, would or might cause the Borrower to become
actually or contingently liable to the Secured Party whether as principal debtor
or as surety for another person, then the Secured Party will be entitled to
retain this security and all rights, remedies and powers conferred by this
Agreement in the Collateral,  for so long as shall or might be necessary to
secure the discharge of such actual or contingent liability; and in the event
that any demand is made by the Secured Party under this Agreement the said
monies will become due and shall be paid and discharged to the Secured Party and
all provisions of this Agreement will apply accordingly.
 
(i)            The security constituted by this Agreement will be in addition to
and will not operate so as in any way to prejudice or affect any other security
which the Secured Party may now or at any time in the future hold for or in
respect of all or any part of the monies and liabilities secured by this
Agreement, if any, nor will any such other security or any lien to which the
Secured Party may be otherwise entitled or the liability of any person not party
to this Agreement for all or any part of the monies and liabilities secured by
this Agreement be in any way prejudiced or affected by this security.  The
Secured Party will have full power at its discretion to give time for payment to
or make any other arrangement with any such other person without prejudice to
the liability of the Borrower under this Agreement.
 
(j)            If the Obligations covenanted to be paid and discharged in this
Agreement have been unconditionally and irrevocably paid and discharged in full
the Secured Party shall, as soon as reasonably practicable after such payment
and discharge and at the request and cost of the Borrower, execute such
documents as may be necessary to release the security created by this Agreement.
 
4.            Events of Default.  The occurrence of any Event of Default under
the Secured Agreements, or the breach of any material representation under this
Agreement, or the failure to perform any material obligation under Section 3 of
this Agreement, shall constitute an “Event of Default” under this Agreement.
 
5.            Remedies on Default.  Upon the occurrence and during the
continuance of an Event of Default, Secured Party shall have all rights,
privileges, powers and remedies provided by law, including, but not limited to,
exercise of any or all of the following remedies.


4

--------------------------------------------------------------------------------

Execution Copy

(a)            Secured Party may declare all amounts outstanding under the
Secured Agreements to be immediately due and payable, and thereupon all such
amounts shall be and become immediately due and payable to the Secured Party;
provided that upon an Event of Default under Section 7.3 of the Loan Agreement,
all amounts outstanding shall be immediately due and payable without any action
by Secured Party.
 
(b)            Secured Party may dispose of the Collateral in accordance with
applicable law.
 
(c)            Secured Party may use, operate, consume and sell the Collateral
in its possession as appropriate for the purpose of performing Debtor’s
obligations with respect thereto to the extent necessary to satisfy the
obligations of Debtor.
 
(d)            All payments received and amounts realized by Secured Party shall
be promptly applied and distributed by the Secured Party in the following order
of priority:
 
(i)            first, to the payment of all costs and expenses, including
reasonable legal expenses and attorneys fees, incurred or made hereunder by
Secured Party, including any such costs and expenses of foreclosure or suit, if
any, and of any sale or the exercise of any other remedy under this Section 5,
and of all taxes, assessments or liens superior to the lien granted under this
Agreement; and
 
(ii)          second, to the payment to Secured Party of the amount then owing
under the Secured Agreements.
 
6.            Power of Attorney.  Debtor hereby appoints Secured Party, its
attorney-in-fact to prepare, sign and file or record, for Debtor in Debtor’s
name, any financing statements, applications for registration and like papers
and to take any other action deemed by Secured Party necessary or desirable in
order to perfect the security interest of the Secured Party hereunder, and,
following the occurrence and continuance of an Event of Default, Debtor hereby
appoints Secured Party, its attorney-in-fact (i) to dispose of any Collateral,
(ii) to perform any obligations of Debtor hereunder, (iii) to commence and
prosecute any actions at any court for the purposes of collecting any Collateral
and enforcing any other right in respect thereof, (iv) to defend, settle or
compromise any action brought and, in connection therewith, give such discharge
or release as the Secured Party may deem reasonably appropriate, (v) institute
any foreclosure proceedings that the Secured Party may deem appropriate, (vi) to
sign and endorse any drafts, assignments, verifications, notices and other
documents relating to the Collateral, (vii) to pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against the Collateral, (viii) to direct any parties liable for any payment in
connection with any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to the Secured Party or as the Secured
Party shall direct, (ix) to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Collateral, and (x) do and perform all such other acts
and things as the Secured Party may reasonably deem to be necessary, proper or
convenient in connection with the Collateral, in each case at Debtor’s expense,
but without obligation to do so.


5

--------------------------------------------------------------------------------

Execution Copy

7.            Remedies Cumulative.  Secured Party’s rights and remedies under
this Agreement, the Loan Documents, and all other agreements shall be
cumulative.  Secured Party shall have all other rights and remedies as provided
under the New York Uniform Commercial Code (the “UCC”), by law, or in equity. 
No exercise by Secured Party of one right or remedy shall be deemed an election,
and no waiver by Secured Party of any Event of Default on Borrower’s or Debtor’s
part shall be deemed a continuing waiver.  No delay by Secured Party shall
constitute a waiver, election, or acquiescence by it.  No waiver by Secured
Party shall be effective unless made in a written document signed on behalf of
Secured Party and then shall be effective only in the specific instance and for
the specific purpose for which it was given.
 
8.            Notices.  Unless otherwise provided in this Agreement, all notices
or demands by any party relating to this Agreement or any other agreement
entered into in connection herewith shall be in writing and shall be personally
delivered or sent by a recognized overnight delivery service, certified mail,
postage prepaid, return receipt requested, or by electronic mail or
telefacsimile to Debtor or to Secured Party, as the case may be, at its
addresses set forth below:
 
If to Debtor:
 
XOMA (US) LLC
2910 7th Street, No.100
Berkeley, CA 94710
Fax: 510-649-0315
Attn: Chief Financial Officer
Email: kurland@xoma.com


If to Secured Party:
 
Les Laboratoires Servier
50 rue Carnot
92284 Suresnes Cedex, France
Fax: + 33 1 55 72 54 66
Attn: Alliance Manager Business Partenariat Xoma
Email: guillaume.rouland@fr.netgrs.com


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.


9.            Dispute Resolution; Choice of Law and Venue.
 
(a)            EACH PARTY HERETO AGREES THAT ANY ACTION, DISPUTE, PROCEEDING,
CLAIM OR CONTROVERSY BETWEEN OR AMONG THE PARTIES, OR THEIR SUCCESSORS OR
ASSIGNS, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE ARISING IN CONNECTION
WITH THIS AGREEMENT, THE LOAN AGREEMENT OR THE XOMA US PROMISSORY NOTE
(“DISPUTE” OR “DISPUTES”) SHALL BE FINALLY SETTLED UNDER THE RULES OF
ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE BY ONE OR MORE ARBITRATORS
APPOINTED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION AND THE SAID RULES.


6

--------------------------------------------------------------------------------

Execution Copy
 
(b)            A SINGLE ARBITRATOR SHALL DECIDE ANY CLAIM OF $100,000 OR LESS.
WHERE THE CLAIM OF ANY PARTY IS NOT QUANTIFIED OR EXCEEDS $100,000, THE DISPUTE
SHALL BE DECIDED BY A MAJORITY VOTE OF THREE ARBITRATORS.


(c)            THE PLACE OF ARBITRATION SHALL BE IN BRUSSELS, BELGIUM AND THE
ARBITRATION SHALL BE HELD IN ENGLISH.


(d)            THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
 
(e)            THE ARBITRATOR SHALL NOT HAVE THE POWER OR AUTHORITY TO AWARD
PUNITIVE DAMAGES TO ANY PARTY.
 
(f)            THE PARTIES AGREE THAT US PROCEDURAL RULES (INCLUDING DISCOVERY
AND CROSS-EXAMINATION) WILL NOT APPLY AND THAT THE ARBITRATORS MAY ORDER
DISCLOSURE OF A DOCUMENT ONLY IF AND TO THE EXTENT THAT IT IS HIGHLY RELEVANT TO
THE RESOLUTION OF THE DISPUTE; PROVIDED, HOWEVER, THAT ALL PRIVILEGES
RESTRICTING DISCLOSURE ESTABLISHED UNDER THE LAWS GOVERNING THIS AGREEMENT SHALL
APPLY AND MAY BE INVOKED BY BOTH PARTIES.
 
(g)            JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION.
 
No provision of, nor the exercise of any rights under, subsection (a) or
subsection (b) above shall limit the right of any party (i) to foreclose against
any Collateral, pursuant to applicable provisions of the UCC, or otherwise
pursuant to applicable law, (ii) to exercise self help remedies including but
not limited to setoff and repossession, or (ii) to request and obtain from a
court having jurisdiction before, during or after the pendency of any
arbitration provisional or ancillary remedies and relief including but not
limited to injunctive or mandatory relief or the appointment of a receiver.  The
institution and maintenance of an action or judicial proceeding for, or pursuit
of, provisional or ancillary remedies or exercise of self help remedies shall
not constitute a waiver of the right of Secured Party, even if Secured Party
would otherwise have such right.
 
10.         General Provisions.
 
10.1            Successors and Assigns.  This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Debtor without Secured Party’s prior written consent, which
consent may be granted or withheld in Secured Party’s sole discretion.  Secured
Party shall have the right without the consent of or notice to Debtor to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Secured Party’s obligations, rights and benefits hereunder.
 
10.2            Time of Essence.  Time is of the essence for the performance of
all obligations set forth in this Agreement.
 
7

--------------------------------------------------------------------------------

Execution Copy
 
10.3            Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
 
10.4            Amendments in Writing, Integration.  This Agreement cannot be
amended or terminated orally.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties hereto with
respect to the subject matter of this Agreement, if any, are merged into this
Agreement and the Loan Documents.
 
10.5            Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
 
10.6            Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding, any Obligations remain outstanding, or Secured
Party has any obligation to make credit extensions to Borrower under the Loan
Agreement.  This Agreement shall terminate upon the payment and performance in
full of the Obligations.
 
10.7            Terms.  In this Agreement (except where the context otherwise
requires):
 
(a)                the singular includes the plural and vice versa and any
gender includes the other gender;
 
(b)                words importing persons include natural persons, firms,
partnerships, companies, corporations, associations, organisations, governments,
states, foundations and trusts (in each case whether or not having a separate
legal personality);
 
(c)                any reference to a statute, statutory provision or
subordinate legislation (“legislation”) is (unless the contrary is clearly
stated) to be construed as a reference to legislation operative in New York and
is (except where the context otherwise requires) to be construed as referring to
such legislation as amended and in force from time to time and to any
legislation which re-enacts or consolidates (with or without modification) any
such legislation;
 
(d)                save as otherwise provided in this Agreement, any reference
to a section, clause, paragraph, sub-clause, sub-paragraph or schedule is a
reference to a section, clause, paragraph, sub-clause, sub-paragraph or schedule
(as the case may be) of this Agreement;
 
(e)                the index and headings are inserted for convenience only and
are not to affect the construction of this Agreement;
 
(f)                 a reference to any document includes that document as it has
or may be amended, varied, assigned, novated, restated or supplemented from time
to time;
 
(g)                the Borrower and the Secured Party or any other person shall
be construed so as to include its successors in title, permitted assigns and
permitted transferees;
 
(h)                any reference to a legal term for any action, remedy, method
of judicial proceeding, legal document, legal status, court, official or any
legal concept or thing is, in respect of any jurisdiction other than New York,
to be deemed to include a reference to what most nearly approximates in that
jurisdiction to the legal term under New York law;


8

--------------------------------------------------------------------------------

Execution Copy

(i)                 any phrase introduced by the terms “including”, “include”,
“in particular” or any similar expression is to be construed as illustrative and
shall not limit the sense of the words preceding those terms.


In Witness Whereof, the parties have executed this Agreement on the date set
forth above.
 
Debtor:
 
Secured Party:
XOMA (US) LLC
 
LES LABORATOIRES SERVIER
     
By:
      
By:
    
Name:
   
Name:
 
Title:
   
Title:
 



9

--------------------------------------------------------------------------------

EXHIBIT 10.74


Execution Copy
 

DEBTOR: XOMA (US) LLC

SECURED PARTY: LES LABORATOIRES SERVIER



EXHIBIT A


COLLATERAL DESCRIPTION ATTACHMENT
TO SECURITY AGREEMENT


The following personal property of Debtor:


1. All of Debtor’s right, title and interest in that certain Transfer Agreement
relating to the Intellectual Property Rights (as defined below), effective as of
December 30, 2010, by and between XOMA Technology Ltd. and XOMA Ireland Limited,
which rights of XOMA Ireland Limited have been assigned to and assumed by Debtor
pursuant to that certain Asset Transfer Agreement, dated as of August     ,
2013;


2. All of Debtor’s right, title and interest in the patents and patent
applications in the Licensed Territory listed in Schedule A hereto (including
any rights transferred under the above mentioned December 30, 2010 Transfer
Agreement), including any and all related continuations, continuations in-part,
divisions, extensions, reissues, re-examinations, renewals or substitutions, any
and all other proprietary rights related to the foregoing (including, without
limitation, remedies against infringements thereof and rights of protection of
and interest therein under the laws of all jurisdictions) in the Licensed
Territory (as defined below).


“Licensed Territory” means all countries of the world other than (a) the United
States of America, and (b) Japan, including their respective territories and
possessions.



--------------------------------------------------------------------------------

SCHEDULE A


FAMILY 1

Title: IL1-Beta binding antibodies and fragments thereof

Inventors: Linda Masat; Mary Haak-Frendscho; Gang Chen; Arnold Horwitz; Marina
Roell



COUNTRY
APPLICATION NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/692,830
06/21/05
 
PCT
PCT/US06/024261
06/21/06
WO2007/002261
Australia
2006 262179
06/21/06
2006262179 B2
Brazil
PI0612273-6
06/21/06
BRPI0612273 A2
Canada
2,612,760
06/21/06
CA2612760 A1
China
2006 80026551.9
06/21/06
CN101228188 A
China
201210157441.3
05/18/12
CN102775493A
EP (all countries):
06773749.4
06/21/06
1899378
Austria
06773749.4
06/21/06
1899378
Belgium
06773749.4
06/21/06
1899378
Bulgaria
06773749.4
06/21/06
1899378
Cyprus
06773749.4
06/21/06
1899378
Czech Republic
06773749.4
06/21/06
1899378
Denmark
06773749.4
06/21/06
1899378
Estonia
06773749.4
06/21/06
E004059
Finland
06773749.4
06/21/06
1899378
France
06773749.4
06/21/06
1899378
Germany
06773749.4
06/21/06
60 2006 010 072.8-08
Greece
06773749.4
06/21/06
3070850
Hungary
06773749.4
06/21/06
E 007716
Iceland
06773749.4
06/21/06
1899378
Ireland
06773749.4
06/21/06
1899378
Italy
06773749.4
06/21/06
73749BE/2009
Latvia
06773749.4
06/21/06
1899378
Lithuania
06773749.4
06/21/06
1899378
Luxembourg
06773749.4
06/21/06
1899378
Monaco
06773749.4
06/21/06
1899378
Netherlands
06773749.4
06/21/06
1899378
Poland
06773749.4
06/21/06
1899378
Portugal
06773749.4
06/21/06
1899378
Romania
06773749.4
06/21/06
RO/EP 1 899 378
Slovak Republic
06773749.4
06/21/06
1899378
Slovenia
06773749.4
06/21/06
1899378
Spain
06773749.4
06/21/06
1899378
Sweden
06773749.4
06/21/06
1899378
Switzerland
06773749.4
06/21/06
1899378
Turkey
06773749.4
06/21/06
TR 2009 09878 T4
United Kingdom
06773749.4
06/21/06
1899378
EP
09 174 190.0
10/27/09
2 163 562 A2
EP
10 179 088.9
09/23/10
2314623 B1
Austria
10 179 088.9
09/23/10
2314623 B1
Belgium
10 179 088.9
09/23/10
2314623 B1
Bulgaria
10 179 088.9
09/23/10
2314623 B1
Cyprus
10 179 088.9
09/23/10
2314623 B1

 

--------------------------------------------------------------------------------

Execution Copy
 
Czech Republic
10 179 088.9
09/23/10
2314623 B1
Denmark
10 179 088.9
09/23/10
2314623 B1
Estonia
10 179 088.9
09/23/10
2314623 B1
Finland
10 179 088.9
09/23/10
2314623 B1
France
10 179 088.9
09/23/10
2314623 B1
Germany
10 179 088.9
09/23/10
2314623 B1
Greece
10 179 088.9
09/23/10
2314623 B1
Hungry
10 179 088.9
09/23/10
2314623 B1
Iceland
10 179 088.9
09/23/10
2314623 B1
Ireland
10 179 088.9
09/23/10
2314623 B1
Italy
10 179 088.9
09/23/10
2314623 B1
Latvia
10 179 088.9
09/23/10
2314623 B1
Lithuania
10 179 088.9
09/23/10
2314623 B1
Liechtenstein
10 179 088.9
09/23/10
2314623 B1
Luxembourg
10 179 088.9
09/23/10
2314623 B1
Monaco
10 179 088.9
09/23/10
2314623 B1
Netherlands
10 179 088.9
09/23/10
2314623 B1
Poland
10 179 088.9
09/23/10
2314623 B1
Portugal
10 179 088.9
09/23/10
2314623 B1
Romania
10 179 088.9
09/23/10
2314623 B1
Spain
10 179 088.9
09/23/10
2314623 B1
Sweden
10 179 088.9
09/23/10
2314623 B1
Slovenia
10 179 088.9
09/23/10
2314623 B1
Slovak Republic
10 179 088.9
09/23/10
2314623 B1
Switzerland
10 179 088.9
09/23/10
2314623 B1
Turkey
10 179 088.9
09/23/10
2314623 B1
United Kingdom
10 179 088.9
09/23/10
2314623 B1
EP
10 179 089.7
09/23/10
2 322 552 A2
Hong Kong
09100795.8
06/21/06
1123560
Hong Kong
10107181.2
07/27/10
1140781A
Hong Kong
11111525.8
10/26/11
1157351 B
Hong Kong
11112428.4
11/17/11
1158218A
Israel
188094
06/21/06
188094
Israel
202630
12/09/09
202630
India
320/CHENP/2008
06/21/06
 
Korea
10-2008-7001520
06/21/06
KR 20080039875 A
Mexico
MX/a/2007/016032
06/21/06
282003
Mexico
MX/a/2010/002638
03/08/10
 
New Zealand
565138
06/21/06
565138
Philippines
1-2007-502895
06/21/06
1-2007-502895
Russian Federation
2008102135
06/21/06
RU 2008102135 A
Singapore
200718904-6
06/21/06
140638
South Africa
2008/00555
06/21/06
2008/00555

 
FAMILY 2

Title: Methods for Treatment of IL-1Beta Related Diseases

Inventors: Alan M. Solinger; Patrick J. Scannon; Robert J. Bauer; David Alleva



COUNTRY
APPLICATION NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
60/871,046
12/20/06
 
US Provisional
60/908,389
03/27/07
 
US Provisional
60/911,033
04/10/07
 
PCT
PCT/US2007/088411
12/20/07
WO 2008/077145
Europe
07869675.4
12/20/07
EP2094306 A2
Australia
2007333635
12/20/07
AU2007333635 A1

 
3

--------------------------------------------------------------------------------

Execution Copy
 
Brazil
PI 0720928-2
12/20/07
 
Canada
2,673,592
12/20/07
 
China
200780051536.4
12/20/07
CN 101616690A
Hong Kong
10102012.8
02/25/10
1135323A
India
4626/DELNP/2009
12/20/07
 
Indonesia
W00 2009 01721
12/20/07
050.2064A
Mexico
MX/a/2009/006709
12/20/07
299543
Russia
2009127066
12/20/07
 
South Africa
2009/04660
12/20/07
2009/04660



FAMILY 3

Title: Methods for Treatment of Gout

Inventors: Alan M. Solinger



COUNTRY
APPLICATION NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/015,633
12/20/07
 
US Provisional
61/059,378
06/06/08
 
US Provisional
61/095,191
09/08/08
 
PCT
PCT/US08/087519
12/18/08
WO 2009/086003
Australia
2008343085
07/12/10
 
Canada
2,710,252
12/18/08
 
China
200880126879.7
12/18/08
 
EP
08866346.3
07/19/10
2 391 650 A1
Mexico
MX/a/2010/006823
06/18/10
293693
Russia
2010129783
07/20/10
 



4

--------------------------------------------------------------------------------

FAMILY 4

Title: Methods for the Treatment of Rheumatoid Arthritis

Inventors: Alan M. Solinger, Alexander Owyang



COUNTRY
APPLICATION NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/059,711
06/06/08
 
US Provisional
61/095,232
09/08/08
 
PCT
PCT/US09/46441
06/05/09
WO 2009/149370
Canada
2,727,171
12/06/10
 
Australia
2009256072
12/14/10
 
Europe:
09 759 528.4
12/22/10
2293816 B1
Austria
09 759 528.4
12/22/10
2293816 B1
Belgium
09 759 528.4
12/22/10
2293816 B1
Bulgaria
09 759 528.4
12/22/10
2293816 B1
Croatia
09 759 528.4
12/22/10
2293816 B1
Cyprus
09 759 528.4
12/22/10
2293816 B1
Czech Repub
09 759 528.4
12/22/10
2293816 B1
Denmark
09 759 528.4
12/22/10
2293816 B1
Estonia
09 759 528.4
12/22/10
2293816 B1
Finland
09 759 528.4
12/22/10
2293816 B1
France
09 759 528.4
12/22/10
2293816 B1
Germany
09 759 528.4
12/22/10
2293816 B1
Greece
09 759 528.4
12/22/10
2293816 B1
Hungary
09 759 528.4
12/22/10
2293816 B1
Iceland
09 759 528.4
12/22/10
2293816 B1
Ireland
09 759 528.4
12/22/10
2293816 B1
Italy
09 759 528.4
12/22/10
2293816 B1
Latvia
09 759 528.4
12/22/10
2293816 B1

 
5

--------------------------------------------------------------------------------

Execution Copy
 
Lithuania
09 759 528.4
12/22/10
2293816 B1
Luxembourg
09 759 528.4
12/22/10
2293816 B1
Macedonia
09 759 528.4
12/22/10
2293816 B1
Malta
09 759 528.4
12/22/10
2293816 B1
Monaco
09 759 528.4
12/22/10
2293816 B1
Netherlands
09 759 528.4
12/22/10
2293816 B1
Norway
09 759 528.4
12/22/10
2293816 B1
Poland
09 759 528.4
12/22/10
2293816 B1
Portugal
09 759 528.4
12/22/10
2293816 B1
Romania
09 759 528.4
12/22/10
2293816 B1
Slovak Repub
09 759 528.4
12/22/10
2293816 B1
Slovenia
09 759 528.4
12/22/10
2293816 B1
Spain
09 759 528.4
12/22/10
2293816 B1
Sweden
09 759 528.4
12/22/10
2293816 B1
Switzerland/
 Liechtenstein
09 759 528.4
12/22/10
2293816 B1
Turkey
09 759 528.4
12/22/10
2293816 B1
UK
09 759 528.4
12/22/10
2293816 B1

 
FAMILY 5

Title: Methods for Treating or Preventing IL-1Beta Related Diseases

Inventors: Patrick J. Scannon, Alan M. Solinger, Robert J. Bauer

COUNTRY
APPLICATION NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/094,842
09/05/08
 
US Provisional
61/121,451
12/10/08
 
PCT
PCT/US09/56086
09/04/09
WO 2010/028275
Australia
2009289547
03/03/11
 
Canada
2,735,940
03/02/11
 
Europe
09 812 306.0
04/04/11
2 341 936 A1

 
FAMILY 6

Title: METHODS FOR IMPROVEMENT OF BETA CELL FUNCTION

Inventors: Patrick J. Scannon, Alan M. Solinger, Robert J. Bauer



COUNTRY
APPLICATION NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/094,857
09/05/08
 
US Provisional
61/121,486
12/10/08
 
PCT
PCT/US09/56084
09/04/09
WO 2010/028273
Australia
2009289545
03/03/11
 
Canada
2,735,939
03/02/11
 
Europe
09 812 304.5
04/04/11
2 341 935 A1



FAMILY 7

Title: CARDIOVASCULAR RELATED USES OF IL-1β ANTIBODIES AND BINDING FRAGMENTS
THEREOF

Inventors: Patrick J. Scannon, Alan M. Solinger, Jeffrey D. Feldstein

 
COUNTRY
APPLICATION NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/182,679
05/29/09
 
US Provisional
61/252,571
10/16/09
 
US Provisional
61/313,001
03/11/10
 
PCT
PCT/US10/36761
05/28/10
WO 2010/138939

 
6

--------------------------------------------------------------------------------

Execution Copy
 
Australia
2010253924
05/28/10
 
Australia
2013203560
04/10/13
 
Brazil
PI1011228-6
11/29/11
 
Canada
2,763,161
05/28/10
 
China
201080033031.7
05/28/10
 CN 102573893A
EPO
10 781 360.2
12/20/11
 EP 2 435 073 A1
Eurasia
201101643
12/15/11
 
Hong Kong
12108509.3
08/XX/12
 1167814A
India
9944/DELNP/2011
12/16/11
 
Indonesia
W00 2011 04690
12/21/11
 2012/01714 A
Israel
216660
11/28/11
 
Korea
10-2011-7031198
12/27/11
 10-2012-006104
Mexico
MX/a/2011/012666
11/28/11
 
New Zealand
597024
11/12/11
 
Philippines
1-2011-502479
11/28/11
 
Singapore
201108772-3
11/28/11
 
South Africa
2011/09050
12/08/11
 



FAMILY 8

Title: Methods for the treatment of IL-1Beta related conditions

Inventors: Alan M. Solinger, Ahmet Gül

COUNTRY
APPLICATION NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/332,658
05/07/10
 
US Provisional
61/334,125
05/12/10
 
US Provisional
61/444,638
02/18/11
 
PCT
PCT/US11/35646
05/06/11
 WO 2011/140522
Australia
2011249854
05/06/11
 
Australia
2013203214
04/09/13
 
Brazil
BR 11 2012 028557 2
05/06/11
 
Canada
2,797,846
05/06/11
 
China
201180022684.X
05/06/11
 2013-509314
Europe
11778465.2
05/06/11
 2 566 520 A
Eurasia
201201526
05/06/11
 
India
9496/DELNP/2012
05/06/11
 
Indonesia
W00201204922
05/06/11
 
Israel
222890
05/06/11
 
Korea
10-2012-7031454
05/06/11
 
Mexico
MX/a/2012/012901
05/06/11
 
New Zealand
603191
05/06/11
 
Philippines
1-2012-502143
05/06/11
 
Singapore
201208230-1
05/06/11
 
South Africa
2012/08172
05/06/11
 



FAMILY 9*

Title: METHODS FOR TREATING ACNE

Inventors: Paul Rubin



COUNTRY
APP. NO.
FILE DATE
PATENT/PUBLICATION
US Provisional
61/577,450
12/19/11
 
PCT
PCT/US12/70734
12/19/12
 



*Future ROW (non-US, non-Japan) rights


7

--------------------------------------------------------------------------------

Execution Copy
EXHIBIT 2


PROMISSORY NOTE
 
€15,000,000
August __, 2013
Berkeley, California
 
For Value Received, XOMA (US) LLC, a Delaware limited liability company
(“Borrower”), hereby promises to pay to the order of LES LABORATOIRES SERVIER, a
corporation organized under the laws of France (“Lender”), the principal sum of
Fifteen Million Euros (€15,000,000) (the “Loan”) together with accrued and
unpaid interest thereon, each due and payable on the dates and in the manner set
forth below.


This Promissory Note is the Note referred to in and is executed and delivered in
connection with that certain Security Agreement, dated as of even date herewith,
executed by Borrower in favor of Lender (as the same may from time to time be
amended, modified or supplemented or restated, the “Security Agreement”), and
that certain Loan Agreement, dated as of December 30, 2010, as amended, by and
between Borrower and Lender (as the same may from time to time be amended,
modified or supplemented or restated, the “Loan Agreement”), among other
agreements.  Additional rights and obligations of Lender are set forth in the
Security Agreement and the Loan Agreement.  All capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Loan Agreement and the Security Agreement.
 
1.            Original Note; Loan Agreement.  This Promissory Note replaces the
Promissory Note, dated as of January 13, 2011, issued by Xoma Ireland Limited to
Lender (the “Original Note”).  Lender shall deliver the cancelled Original Note
to Xoma Ireland Limited upon its receipt of this Promissory Note, executed by
the Borrower.  This Promissory Note shall be the Note referred to in the Loan
Agreement and is entitled to the benefits of all provisions of the Loan
Agreement.  All references in the Loan Agreement to the “Note” shall be deemed
to refer to this Promissory Note.
 
2.            Principal Repayment.  The total outstanding principal amount of
the indebtedness evidenced by this Promissory Note shall be due and payable in
accordance with the terms of the Loan Agreement.  Demand, diligence,
presentment, protest and notice of non-payment and protest are hereby waived by
the Borrower.
 
3.            Interest Rate.  Borrower further promises to pay interest on the
outstanding principal amount hereof at the rate or rates per annum and in the
manner set forth in the Loan Agreement, or the maximum rate permissible by law,
whichever is less.
 
4.            Payment on Non-Business Day.  In the event that any payment of any
principal, interest, fees or other amounts payable by Borrower under or pursuant
to the Loan Agreement, or under any other Loan Document shall become due on any
day which is not a Business Day, such due date shall be extended to the next
succeeding Business Day, further provided that no interest shall accrue from and
during any such extension.
 
5.            Default.   Upon the occurrence and during the continuance of an
Event of Default under the Loan Agreement or any of the other Loan Documents,
all unpaid principal, accrued interest and other amounts owing hereunder shall
become due and payable as provided in the Loan Agreement and the Lender shall
have all rights and remedies against the Borrower as provided in the Loan
Agreement, the Security Agreement and under applicable law.


8

--------------------------------------------------------------------------------

Execution Copy

6.            Secured Note.  The full amount of this Note is secured by the
Collateral identified and described as security therefore in the Security
Agreement executed by and delivered by Borrower to Lender.  Borrower shall not,
directly or indirectly, create, permit or suffer to exist, and shall defend the
Collateral against and take such other action as is necessary to remove, any
Lien on or in the Collateral, or in any portion thereof.
 
7.            Representations and Warranties.  By its execution hereof, Borrower
hereby represents and warrants that each of the representations and warranties
contained in the Loan Agreement and the other Loan Documents shall be true and
correct as of the date hereof, provided that each reference in such provisions
to XOMA Ireland shall be deemed to refer to the Borrower.
 
8.            Governing Law.  This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.  The provisions of Section 9 of the Security Agreement are
hereby incorporated by reference (including with respect to arbitration) and
this Promissory Note and the parties hereto shall otherwise be subject to all of
the terms and conditions of Section 9 of the Security Agreement, mutatis
mutandis.
 
9.            Successors and Assigns.  The provisions of this Note shall inure
to the benefit of and be binding on any successor to Borrower and shall extend
to any holder hereof.


Borrower
XOMA (US) LLC
 
 
By:            
      
 
Printed Name:
      
 
Title:            
     



9

--------------------------------------------------------------------------------

Execution Copy
 
EXHIBIT 3


Dated                     2013


XOMA IRELAND LIMITED


as Chargor
 
LES LABORATOIRES SERVIER


as Chargee


and


DEED OF RELEASE


Re: Fixed Equitable Charge dated 13 January 2011


A & L GOODBODY


10

--------------------------------------------------------------------------------

Execution Copy

THIS DEED OF RELEASE is dated                    2013 and made between:


(1)                XOMA IRELAND LIMITED, a company incorporated in Ireland with
registration number 307875 and having its registered office at 26 Pembroke
Street Upper, Dublin 2, Ireland (the Chargor); and


(2)                LES LABORATOIRES SERVIER, a company organised and existing
under the laws of France having its principal place of business at 50 rue
Carnot, 92284 Suresnes, France (the Chargee).


WHEREAS:


A.                By a fixed charge dated 13 January 2011 between the Chargor
and Chargee in respect of the Loan Agreement, the Chargor has granted security
to the Chargee for the payment and discharge of the Obligations (the Fixed
Charge).


B.                 Pursuant to a consent, transfer and assumption agreement
dated the date hereof between the Chargor, the Chargee and XOMA (US) LLC (the
Consent, Transfer, Assumption and Amendment Agreement) the Chargee has agreed to
release the Chargor in full from its obligations under the Fixed Charge and has
agreed to do so on and subject to the terms of this Deed.


WITNESSES as follows:



1. DEFINITIONS AND INTERPRETATION



Unless the context otherwise requires, terms used and not defined shall have the
same meaning given to them in the Fixed Charge.


Indebtedness has the same meaning as in the Loan Agreement;


Intellectual Property Rights has the same meaning as in the Loan Agreement;


Loan Agreement means the loan agreement dated 30 December, 2010 between the
Chargor and the Chargee pursuant to which the Chargee made a loan available to
the Chargor, as amended from time to time;


Loan Documents has the same meaning as in the Loan Agreement;


Obligations has the same meaning as in the Loan Agreement;


Transfer Agreement means the transfer agreement between Xoma Technology Ltd. and
the Chargor dated 30 December 2010 relating to the Intellectual Property Rights;



2. DISCHARGE AND RELEASE



2.1.            In accordance with the terms of the Fixed Charge, the Chargee
hereby irrevocably and unconditionally


11

--------------------------------------------------------------------------------

Execution Copy



2.1.1. RELEASES and DISCHARGES unto the Chargor, to the extent charged by way of
security in favour of the Chargee pursuant to the Fixed Charge, all rights,
interests and titles in and to the Transfer Agreement present or future;




2.1.2. RELEASES and DISCHARGES unto the Chargor, to the extent charged by way of
security in favour of the Chargee pursuant to the Fixed Charge, all rights,
interests and titles in and to the Intellectual Property Rights, including
without limitation, all Intellectual Property Rights specified in the schedule
attached to the Fixed Charge; and




2.1.3. RELEASES and DISCHARGES the Chargor from all obligations, absolute and
contingent, pursuant to the Fixed Charge and all claims and demands thereunder,
so that such obligations, claims and demands are, with effect from the execution
and delivery of this Deed, discharged and of no further effect.



2.2.            The Chargor and the Chargee hereby agree that the Fixed Charge
be and is hereby terminated.



3. INVALIDITY



3.1.            If a provision of this Deed is or becomes illegal, invalid or
unenforceable in any jurisdiction, that will not affect:



3.1.1. the legality, validity or enforceability in that jurisdiction of any
other provision of this Deed; or




3.1.2. the legality, validity or enforceability in any other jurisdiction of
that or any other provision of this Deed.



The illegal, invalid or unenforceable provision shall be substituted by a valid
provision which accomplishes as far as legally possible the economic purposes of
the void or unenforceable provision.



4. REPRESENTATIONS AND WARRANTIES



4.1.            Each of the parties hereto hereby represents and warrants that:



4.1.1. it has full power and authority to execute, deliver and perform its
obligations under this Deed; and




4.1.2. this Deed constitutes its legal, valid and binding obligations
enforceable against it in accordance with its terms.




5. FURTHER ASSURANCES



The Chargee shall, at the cost and expense of the Chargor, from time to time
sign, seal, execute, acknowledge, deliver, file and register, all such further
and additional documents, instruments, agreements, certificates, consents and
assurances and do all such other acts and things as may be reasonably required
by the Chargor for the purpose of more effectively carrying out the intent and
purpose of this Deed.


12

--------------------------------------------------------------------------------

Execution Copy



6. COUNTERPARTS



This Deed may be executed in any number of counterparts and by the different
parties to this Deed on different counterparts each of which, when executed and
delivered, shall constitute an original, but all the counterparts shall together
constitute but one and the same instrument.



7. GOVERNING LAW



This Deed shall be governed by and construed in accordance with the laws of
Ireland.


IN WITNESS whereof the parties have executed and delivered this Deed on the date
at the beginning of this Deed.


GIVEN UNDER THE COMMON SEAL OF
XOMA IRELAND LIMITED


LES LABORATORIES SERVIER


By:
       
Name:
      
Title:
      



13

--------------------------------------------------------------------------------

Execution Copy

EXHIBIT 4
 
CONFIRMATION OF SATISFACTION


Pursuant to Section 3.1 of that certain Consent, Transfer, Assumption and
Amendment Agreement dated August ___, 2013 (the “Loan Transfer Consent”), by and
among XOMA Ireland, XOMA US and Servier, the undersigned as [INSERT TITLE] of
Servier hereby confirms and declares that it has received from XOMA US (i)
confirmation of the completion of the GEVO Asset Transfer, (ii) the signed XOMA
US Note and (iii) the fully signed Security Agreement; and that the Conditions
have thus been satisfied as of the Transfer Completion Date (all capitalized
terms shall have the meanings assigned thereto in the Loan Transfer Consent).



 
For and on behalf of LES LABORATOIRES SERVIER
     
By:
       
Name:
       
Title:
      
Date:
    

 
 

--------------------------------------------------------------------------------

14